Order entered March 12, 2021




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01436-CR

                   SHAWN RYAN BLANKINSHIP, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

                On Appeal from the County Court at Law No. 1
                          Rockwall County, Texas
                     Trial Court Cause No. CR17-0584

                                       ORDER

      Before the Court is appellant’s March 9, 2021 motion for an extension of

time to file his brief. We GRANT the motion and ORDER the brief received that

same day filed as of the date of this order.



                                               /s/   ERIN A. NOWELL
                                                     JUSTICE